Citation Nr: 1326779	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  09-32 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to October 1958.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the claims file is currently held by the RO in Houston, Texas.  

In February 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

The Board remanded the case for further action by the originating agency in March 2013.  The case has now returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's traumatic brain injury (TBI), manifested by mild memory loss, occasional disorientation, mild impairment to visual spatial orientation, and subjective headaches and nightmares, is etiologically related to active duty service.


CONCLUSION OF LAW

Service connection for residuals of a head injury is warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for residuals of a head injury that occurred during active duty service.  He testified at the February 2013 videoconference hearing that he was hit in the head while cleaning a ditch in Korea in 1956.  He was treated at a hospital with stitches for facial lacerations and has experienced headaches, facial numbness, and decreased vision due to a TBI. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

The record establishes the presence of a current disability.  Treatment records from the VA South Texas Health Care System document complaints of headaches and the Veteran was diagnosed with a TBI during an April 2013 VA examination.  The April 2013 VA examiner found that the Veteran's TBI manifested mild memory loss, occasional disorientation, mild impairment to visual special orientation, subjective headaches, and nightmares.  The Board also finds an in-service injury is demonstrated.  Although service records are not available due to destruction in a fire at the National Personnel Records Center (NPRC) in July 1973, the Veteran provided credible testimony of an in-service head injury during the February 2013 hearing.  The Veteran is competent to describe injuries that occurred during active duty service and the Board will resolve all doubt in his favor and find that the first two elements of service connection-a current disability and in-service injury-are demonstrated.  

The Board also finds that the competent evidence of record establishes a nexus between the Veteran's current TBI and active duty service.  After examining the Veteran and reviewing the claims file, the April 2013 VA examiner concluded that it was at least as likely as not that the Veteran's TBI was incurred in or caused by the reported in-service head injury.  The examiner could identify no other etiology for the Veteran's current complaints of residual headaches, memory problems, and nightmares.  The April 2013 opinion of the VA examiner is competent medical evidence in support of the claim and the three elements necessary for service connection are present.

The Board notes that the award of service connection in this case is limited to the residuals of a TBI identified by the April 2013 VA examiner.  These residuals include mild memory loss, occasional disorientation, mild impairment to visual spatial orientation, subjective headaches, and nightmares.  Although the Veteran was diagnosed with pseudoexfoliation glaucoma of the left eye during an April 2013 VA eye examination, the VA examiner specifically found that this condition was not related to the claimed in-service head injury.  The VA examiner noted that pseudoexfoliation glaucoma is an age-related disability and not related to ocular trauma.  The examiner also cited various medical authorities in support of the stated conclusion and the medical opinion is entitled to significant probative weigh.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Thus, service connection for the residuals of a head injury, currently diagnosed as a TBI, do not include pseudoexfoliation glaucoma of the left eye or any other conditions not identified by the April 2013 VA examiner who provided a medical opinion in support of the claim.  

The Board finds that VA has substantially satisfied the duties to notify and assist.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  

ORDER

Entitlement to service connection for residuals of a head injury, currently diagnosed as a TBI manifested by mild memory loss, occasional disorientation, mild impairment to visual spatial orientation, and subjective headaches and nightmares, is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


